Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ming Fang Chen and Zhao Wu Zeng (“Petitioners”), natives and citizens of the People’s Republic of China, petition for review of an order of the Board of Immigration Appeals (“Board”) denying their motion to reopen. We have thoroughly reviewed the administrative record and the Petitioners’ claims and conclude that the Board did not abuse its discretion in denying the motion as untimely filed. See 8 C.F.R. § 1008.2(c)(2) (2014). We therefore deny the petition for review for the reasons stated by the Board. See In re: Ming Fang Chen (B.I.A. May 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.